Title: General Orders, 8 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday February 8th 1780.
            Parole Missisippi—  C. Signs Massachusetts. Maryland.
          
          The officers of the day having reported that the end of appointing reserve Picketts is not answered for want of spare huts

and that the practice is attended with much fatigue to the officers and men; The General discontinues them for the present, and in lieu of them directs, that instead of the usual camp guards, each brigade shall till further orders, furnish one subaltern, two serjeants, two Corporals one Drum & thirty six privates: Those of each division to be commanded by a Captain from the division.
          To keep up the duties of the grand parade, the guards are to assemble there at the appointed hour and to pass thro’ the customary forms under the inspection of the officers of the day, after which they are to be marched back to their respective brigades for the immediate purposes of camp duty—The Captains will have the duties assigned them by the officers of the day, and when relieved are to repair to the new Orderly-Room with written reports to be delivered to the officers of the day, that these may comprize whatever requires notice into a general report for the Commander in Chief.
          They will make duplicate reports to the officers commanding the divisions to which they belong and each subaltern will do the same to the commandant of his brigade: The General expects much exactness in the parade duties and other duties of the day.
          Every brigade is to exert itself to get guard huts erected at proper places—and tho’ the state of the ground prevents the digging of vaults, yet some sort of convenience may easily be built which common decency, and a regard to the health of the men render indispensable.
        